MARSHALL, C. J.
1. Where a life insurance policy contains therein written a condition that such “policy is written with the right of the insured to change the beneficiary,” such right is absolute ánd may be exercised at any time during the lifetime of the insured and the consent of the insurance company is not essential thereto.
2. The mode and manner of making such change by the insured is subject to reasonable regulations provided that such regulations are expressed in the insurance policy.
3. Where the policy contains a provision concerning the change of beneficiary that the same can be made “by filing a written notice thereof at the home office of the company accompanied by the policy for suitable indorsement,” any notification in writing by the insured or his agent designating a different beneficiary, which communication is accompanied by the policy, is sufficient to effect the change, and the new beneficiary therein designated is entitled to receive payment of the proceeds of the policy without further action on the part of the insurance company.
4. The provisions in a policy of insurance regulating the mode and manner of making-a change of beneficiary are for the benefit of the insurance company and may be waived by it.
5. In the event of a controversy between a ■former named beneficiary and a new beneficiary, if _ the insurance company interpleads in an action by a claimant to recover the proceeds of the policy, it thereby waives any interest in the outcome of the action and thereupon the cause shall proceed between the respective claimants uninfluenced by any rights or interests of the insurance company. Judgment reversed.
Day, Allen and Robinson, JJ., concur.